 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLa-Z-Boy Midwest, a subsidiary of La-Z-Boy ChairCompany and United Furniture Workers of Amer-ica, AFL-CIO, Petitioner. Case 17-RC-8427March 22, 1979DECISION AND DIRECTION OF SECONDELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELILOOn June 6, 1978, the acting Regional Director forRegion 17 issued his Report on Objections in whichhe recommended overruling in their entirety the Peti-tioner's three objections to the February 9, 1978, elec-tion.' Thereafter, Petitioner filed timely exceptions tothe report and the Employer filed a brief in answer toPetitioner's exceptions.On August 25, 1978, the Board issued its Decisionand Order Directing Hearing in which it adopted theacting Regional Director's recommendation to over-rule Objections I and 3, and one allegation of Objec-tion 2 involving conduct of Supervisor Harold Cook.However, the Board directed a hearing to resolve fac-tual issues raised by the conduct of Supervisors Kern,Matters, Brooks, and Macklin alleged in Objection 2.2Pursuant to the Board's direction, a hearing washeld on September 21 and 22, 1978, before HearingOfficer James R. Waers. On October 13, 1978, theHearing Officer issued and served on the parties hisreport recommending that the Board overrule Peti-tioner's Objection 2 in its entirety and that a certifica-tion of results issue based on the election outcome asreflected by the tally of ballots. Thereafter, Petitionerfiled timely exceptions to the Hearing Officer's report,and the Employer filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 248 for, and 288 against, the Peti-tioner; there were 3 challenged ballots, an insufficient number to affect theresults of the election.2 In recommending that Objection 2 be overruled in its entirety, the ActingRegional Director found the conduct alleged therein "technically objection-able" but concluded such conduct was not "sufficient to materially interferewith the holding of a fair and free election."Employer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding truck drivers and leadmen, employed byLa-Z-Boy Midwest, a subsidiary of La-Z-BoyChair Company, at its plant located on HowardBush Drive, Neosho, Missouri, EXCLUDINGoffice clerical employees, professional employees,technical employees, guards, and supervisors asdefined in the Act, and all other employees.5. The Board has considered the objections, theHearing Officer's report,3the exceptions.4and briefsand hereby adopts the report only to the extent con-sistent herewith.5In its Objection 2 Petitioner alleged that severalsupervisors engaged in repeated interrogation of andthreats to numerous employees during worktime onor about February 8 and 9, 1978.With respect to the allegations of Objection 2 con-cerning the conduct of Supervisor Matters, the Hear-ing Officer found that a night or two before the elec-tion Matters, in reply to an inquiry from employeeCurtis Tanner concerning an upcoming wage in-crease, remarked that the Employer could not grantthe wage increase until after the election and, "ltjustall depends on how the election goes." Matters fur-ther stated that if the Union won the election the raisewould have to be negotiated. The Hearing Officernoted that Matters, whose testimony was discreditedwhere inconsistent with Tanner's recollection, con-ceded on cross-examination that he had discussed thematter of wages with all other employees (approxi-mately 15 to 20) who were under his supervision priorto the election. Nonetheless, based on his finding thatpast yearly wage increases were given in late Febru-ary or early March, the Hearing Officer concludedthat Matters' statement that the raise could not begiven prior to the February 9 election amounted to anOn October 2. 1978, the Employer filed with the Hearing Officer a "Post-Hearing Motion to Hearing Officer to Correct Discrepancies in the Tran-script." In the absence of any opposition to the motion we grant the motionand correct the record accordingly.I In its brief the Employer moved the Board to dismiss the allegations ofObjection 2 concerning conduct of Supervisors Kern and Hood based on thecontention that the Board lacked jurisdiction to consider further these allega-tions because the Petitioner did not specifically refer to Kern and Hood in itsexceptions to the report on Objections. Contrary to the Employer, and inagreement with the Heanng Officer's ruling on a similar motion made at thehearing, we conclude that Petitioner's specific reference to Objection 2 in itsexceptions to the Regional Director's report was sufficient to present all ofObjection 2 for review. Accordingly, the Employer's motion is denied.I In agreeing with his colleagues that the election should be set aside,Member Penello relies only on that part of Objection 2 concerning state-ments made by Supervisors Hood and Kern.241 NLRB No. 46334 LA-Z-BOY MIDWESTaccurate reflection of relevant legal principles andtherefore was not a basis for setting aside the election.The Hearing Officer also recommended overrulingthe allegations of Objection 2 concerning the conductof Supervisors Kern and Hood. In brief, the HearingOfficer found that some time during the first 2 weeksof January 1978 Kern approached employee Straightand told him that he, Kern, would bend the rules alittle but, if the Union got in he would "have to gostrictly by the book." Thereafter, I or 2 days beforethe election, in response to a question from employeeFletcher concerning the possibility of probationaryemployees being "written up" for failing to meet pro-duction standards, Kern stated that as long as theCompany stayed the way it was he could bend therules a little, but if it became a union plant the ruleswould not be bent and they would "go by the book."The Hearing Officer further found that immediatelybefore the election Straight and Fletcher discussedKern's comments about "going by the book."As for Supervisor Hood's conduct, the Hearing Of-ficer credited testimony that the day before the elec-tion Hood approached employee Sigars, asked forSigars' support for the Employer in the upcomingelection, asked Sigars what she thought of La-Z-Boyas a place to work, and when Sigars remarked that aunion could help to make changes, responded thatLa-Z-Boy had been "good" to Sigars in giving heronly a 5-day suspension for insubordination some 2years earlier.The Hearing Officer recommended overruling theallegations concerning Supervisors Matters, Kern,and Hood based on his conclusion that nothing in thestatements attributed to these supervisors was coer-cive, that the statements made by them generallywere in response to inquiries by employees, and that,in any event, their conduct was so isolated as not tohave had an appreciable impact on employees' freechoice in the election.Contrary to the Hearing Officer, we conclude thatthe conduct described above warrants setting asidethe February 9 election and directing a second elec-tion. In the first place, we find that Supervisor Mat-ters engaged in objectionable conduct by linking de-lay in implementation of the regular wage increase tothe Union's presence and, specifically, to the outcomeof the election. Moreover, Matters raised the possibil-ity that the raise might well be forfeited entirely if theUnion won the election and was in a position to nego-tiate. Cf. Russell Stover Candies, Inc., 221 NLRB 441(1975); KDEN Broadcasting Company, a wholly ownedsubsidiary of North American Broadcasting Company,Inc.. 225 NLRB 25 (1976).We also find that Supervisors Kern and Hood en-gaged in objectionable conduct. In this connection weconclude that Kern's statements to two employeesduring separate conversations constituted threats toapply more stringent work rules in the event employ-ees exercised their Section 7 right to select union rep-resentation. We have held repeatedly that suchthreats warrant setting aside an election. See SuperThrift Markets, Inc. t/a Enola Super Thrift, 233NLRB 409 (1977); Vincent's Steak House, Inc., 216NLRB 647 (1975). Finally, we conclude, contrary tothe Hearing Officer, that Supervisor Hood's exchangewith Sigars on the eve of the election, when viewed asa whole, was coercive and constituted objectionableconduct. In so doing we note that the conversationwas initiated by Hood and amounted to an effort toelicit Sigars' view concerning the election. Moreover,we find that Hood's abrupt interjection of the priordisciplinary measures taken against Sigars, coupledwith her observation that the Employer in that in-stance had been "lenient" in its treatment of Sigars,may fairly have been understood in the context of theconversation as a veiled threat.6[Direction of Second Election and Excelsior foot-note omitted from publication.]6 We find unpersuasive the Heanng Officer's suggestion that the conductalleged and found here was so isolated that it was not likely to have had animpact on the election results. Obviously, matters such as the pendency ofwage increases and the possibility of more stringent application of work rulesare of general concern to all employees and are likely to be the topic ofgeneral "discussion and repetition among the electorate." Standard KnittingMills, Inc., 172 NLRB 1122 (1968). The record here contains testimony thatjust such discussion of the wage and work rule issues took place.335